Case 6:18-cv-01944-PGB-EJK Document 97 Filed 07/08/19 Page 1 of 4 PageID 4494




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   OSCAR INSURANCE COMPANY OF
   FLORIDA,

          Plaintiff,
   v.                                                  Case No. 6:18-cv-1944-Orl-40TBS

   BLUE CROSS AND BLUE SHIELD OF
   FLORIDA, INC., d/b/a Florida Blue; HEALTH
   OPTIONS INC., d/b/a Florida Blue HMO; and
   FLORIDA HEALTH CARE PLAN INC., d/b/a
   Florida Health Care Plans,

         Defendants.
   __________________________________/

        MOTION OF THE UNITED STATES TO PARTICIPATE IN THE JULY 26
                               HEARING

          Pursuant to Local Rule 3.01 and 28 U.S.C. § 517, the United States of America

   respectfully requests leave to participate in the hearing on Defendants’ Dispositive Motion

   to Dismiss for Failure to State a Claim, ECF No. 81, scheduled for July 26, 2019, at 1:00

   pm, ECF No. 96. In the view of the United States, the defendants, in their motion to

   dismiss, have advanced an overly broad reading of the McCarran-Ferguson antitrust

   exemption that is contrary to Supreme Court precedent and that would deny Florida

   consumers of health insurance the protections of federal antitrust law. See generally ECF

   No. 89 (Statement of Interest). Accordingly, the United States believes that it is important

   to have the opportunity to present its views at the July 26 hearing and “attend to the

   interests of the United States,” 28 U.S.C. § 517, in the full and vigorous enforcement of

   the antitrust laws. Additionally, the United States hopes that its expertise would assist the
Case 6:18-cv-01944-PGB-EJK Document 97 Filed 07/08/19 Page 2 of 4 PageID 4495




   Court in deciding the motion.1 See, e.g., Order at 2, In re Cathode Ray Tube Antitrust Litig.,

   07-cv-05944 (N.D. Cal. May 15, 2019) (ECF No. 5482) (finding that the government’s

   participation in a hearing “will be useful to the Court” and granting the government’s

   motion to participate).

                  CERTIFICATE PURSUANT TO LOCAL RULE 3.01(g)

          Pursuant to the requirements of Local Rule 3.01(g), the undersigned has

   conferred with plaintiff’s counsel, who consents to this motion, and with defendants’

   counsel, who has informed the United States that the defendants do not consent to this

   motion.




   1
     In responding to the Statement of Interest, the defendants contended that the United
   States “has no special interest in interpreting or construing the Act” because “McCarran-
   Ferguson immunity is a jurisdictional doctrine.” ECF No. 92 at 3. To the contrary, the
   United States has an obvious and important interest in the Sherman Act’s scope, see, e.g.,
   15 U.S.C. § 4 (“it shall be the duty” of the Department of Justice to enforce the Sherman
   Act), and the Antitrust Division has long experience and expertise in enforcing the
   antitrust laws in health-insurance markets and other segments of the healthcare industry,
   see, e.g., United States v. Aetna Inc., 240 F. Supp. 3d 1 (D.D.C. 2017) (challenging merger
   that would lessen competition in individual health-insurance markets, among other
   harms).


                                                 2
Case 6:18-cv-01944-PGB-EJK Document 97 Filed 07/08/19 Page 3 of 4 PageID 4496




                                       CONCLUSION

          For the foregoing reasons, the United States respectfully requests leave to

   participate in the July 26 hearing on the defendants’ motion to dismiss.



   Dated: July 8, 2019                               Respectfully submitted,


                                                     /s/ Patrick M. Kuhlmann
                                                     Kristen C. Limarzi
                                                     Patrick M. Kuhlmann
                                                     Attorneys
                                                     U.S. Department of Justice
                                                     950 Pennsylvania Avenue, NW
                                                     Room 3224
                                                     Washington DC 20530-0001
                                                     Telephone: (202) 305-4639
                                                     Email: Patrick.kuhlmann@usdoj.gov




                                               3
Case 6:18-cv-01944-PGB-EJK Document 97 Filed 07/08/19 Page 4 of 4 PageID 4497




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 8, 2019, I electronically filed the foregoing with

   the Clerk of Court by using the CM/ECF system that will send a notice of electronic filing

   on all counsel of record.


                                                     /s/ Patrick M. Kuhlmann________
                                                     Patrick M. Kuhlmann




                                               4
